Citation Nr: 1713457	
Decision Date: 04/25/17    Archive Date: 05/04/17

DOCKET NO.  05-40 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for diabetes mellitus with cataracts and retinopathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which granted service connection for cataracts and incorporated that award into the Veteran's previously assigned 20 percent evaluation for diabetes mellitus.

The Veteran testified before a Veterans Law Judge (VLJ) at Board hearings in March 2006 and April 2014.  Copies of both hearing transcripts are of record.  In February 2017, the Veteran was notified that the VLJ who conducted those hearings had since left the Board, and that he would have the opportunity to testify at an additional Board hearing if he so desired.  However, he did not respond to this letter, and therefore the Board will assume that another hearing is not necessary.

This matter was remanded by the Board for additional development in October 2007, July 2011, August 2014, and April 2016.


FINDINGS OF FACT

1.  Diabetes mellitus does not require regulation of the Veteran's activities.

2.  Prior to August 21, 2008, nasal visual field defects were present bilaterally; from August 21, 2008, to May 31, 2012, a left nasal defect was present; from June 1, 2012, no visual field defect was present.

3.  From March 11, 2014, to April 7, 2015, chronic kidney disease was manifested by persistent proteinuria and a BUN greater than 40 mg%.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.119, Diagnostic Code 7913 (2016).

2.  Prior to August 21, 2008, the criteria for a separate 20 percent rating for cataracts and diabetic retinopathy have been met.  From August 21, 2008, to May 31, 2012, the criteria for a separate 10 percent rating have been met.  From June 1, 2012, the criteria for a separate rating have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7 (2016); 38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008).

3.  From March 11, 2014, to April 7, 2015, the criteria for an 80 percent rating for chronic kidney disease have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.2, 4.7, 4.115a, 4.115b, Diagnostic Code 7530 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).

A.  Diabetes Mellitus

The Veteran is currently assigned a 20 percent rating for his diabetes mellitus under Diagnostic Code (DC) 7913.

Under DC 7913, a 20 percent evaluation is assigned where diabetes requires insulin and restricted diet, or an oral hypoglycemic agent and a restricted diet.  A higher 40 percent evaluation is assigned where diabetes requires insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities).  A 60 percent evaluation is assigned where the disease requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is assigned where diabetes requires more than one daily injection of insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least 3 hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913.

The criteria for rating diabetes are conjunctive and successive; each higher rating includes the same criteria as the lower rating plus distinct new criteria.  Middleton v. Shinseki, 727 F.3d 1172 (Fed. Cir. 2013).  "Regulation of activities" is required for all ratings in excess of 20 percent, and is defined by Diagnostic Code 7913 as the "avoidance of strenuous occupational and recreational activities."  Medical evidence is required to show that occupational and recreational activities have been restricted.  See Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).

In this case, the evidence does not show that the Veteran's diabetes requires a regulation of activities.  An August 2002 VA examination did not note any activity limitations associated with the Veteran's diabetes.  An August 2008 VA examination indicated that diabetes restricted activities mainly because of diet modifications and ophthalmological complications.  There was no reference to avoidance of strenuous activity.  Additional VA examinations in October 2009, December 2013, and May 2015 also stated that the Veteran did not have to restrict his activities because of diabetes.

In addition to the above, the evidence shows the Veteran was actually encouraged to be more physically active.  VA records dated July 2010 show that he reported being sedentary with no exercise, and he was advised to walk daily for 30 minutes.  In May 2011, he was told that he could lower his dose of oral hypoglycemic agents if he increased his activity level.  In May 2012, May 2013 and May 2015, he was counseled on the importance of exercise.

The overall weight of the evidence is against a finding that the Veteran's diabetes mellitus requires a regulation of his activities, and the Veteran has not made any specific assertions to the contrary.  Therefore, an initial rating higher than 20 percent for diabetes is not warranted.

B.  Cataracts, Retinopathy and Glaucoma

Initially, the Board notes that the evidence shows findings that the Veteran is "glaucoma suspect."  However, a VA examiner indicated in a June 2016 opinion that the Veteran did not actually have a diagnosis of glaucoma.  Therefore, there will be no further discussion of that condition.

The Veteran's 20 percent rating for diabetes includes his cataracts and right eye retinopathy.  He has argued that a separate rating is warranted for his eye conditions.

Note (1) to DC 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating under DC 7913.  Noncompensable complications are considered part of the diabetic process under DC 7913.

During the course of the appeal, VA revised the criteria for rating eye disabilities; however, the changes only apply to claims for benefits received by VA on or after December 10, 2008.  Because the Veteran's claim was received prior to that date, the older criteria apply here, rather than the revised criteria.  See 73 Fed. Reg. 66,543-66,554 (November 10, 2008).

Under these old criteria, impairment of visual acuity is rated under Table V and 38 C.F.R. § 4.83a, Diagnostic Codes 6061-6079 (2008).  The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is rated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (2008).  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75 (2008).  The percentage rating will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a (2008).

In this case, a separate rating based on visual acuity is not warranted.  VA records from September 2002, April 2004, August 2004, December 2004, December 2005, March 2006, April 2011, June 2011, November 2011 May 2012, November 2012, May 2013, September 2014, January 2015, and February 2016 all noted bilateral visual acuity of 20/30 or better.  Utilizing Table V as described above, these findings do not correspond to a compensable rating.

Conditions of the eye may also be rated based on impairment of field vision.  Visual field defects are rated under Diagnostic Code 6080.  Pertinent to this case, bilateral loss of the temporal half of the visual field warrants a 30 percent disability rating, unilateral loss warrants a 10 percent disability rating.  Bilateral loss of the nasal half of the visual field warrants a 20 percent disability rating, unilateral warrants a 10 percent disability rating.  38 C.F.R. § 4.84a, Diagnostic Code 6080 (2008).

As summarized in an August 2008 VA examination report, a 2002 Humphrey visual field test (HVF) showed an unspecified nonglaucomatous defect in the right eye and a superonasal defect in the left eye.  A 2004 HVF showed a superonasal defect bilaterally.  A kinetic field test conducted as part of the August 2008 examination itself showed an inferonasal step in the left eye.

VA records from April 2011 noted possible superior/nasal defects per HVF.  However, in June 2012, HVF showed full fields bilaterally.  VA examinations from March 2014 and July 2015 also noted that no visual field defect was present.

Based on the above, staged ratings are appropriate.  Prior to August 21, 2008, a 20 percent rating is warranted.  Tests from this period show bilateral field defects.  While the 2002 test showed an unspecified right eye defect, the left eye was manifested by a nasal defect, and the 2004 test showed nasal defects bilaterally.  Therefore, the Veteran's overall level of impairment is generally consistent with the 20 percent rating assigned for bilateral nasal defects.  

From August 21, 2008, the date of the VA examination, to May 31, 2012, a 10 percent rating is warranted.  The field test conducted as part of the VA examination noted only a left eye nasal defect, which warrants a 10 percent rating, and the additional test in April 2011 yielded only possible defects.

From June 1, 2012, a separate compensable rating is not warranted.  The HVF conducted on that date, as well as the two subsequent VA examinations, noted full visual fields without defect.

C.  Other Complications

As noted above, complications of diabetes are to be evaluated separately.  During the pendency of the appeal, the Veteran was granted separate ratings for left upper extremity peripheral neuropathy, right upper extremity peripheral neuropathy, left lower extremity peripheral neuropathy, right lower extremity peripheral neuropathy, and chronic kidney disease.

1.  Upper Extremity Peripheral Neuropathy

The Veteran was granted separate 10 percent ratings for peripheral neuropathy of the left and right upper extremities effective from February 5, 2013, under DC 8715.

Diagnostic Codes 8515, 8615, and 8715 address impairment of the median nerve, and provide that mild impairment is 10 percent disabling in either limb.  For the minor limb, moderate impairment is rated 20 percent disabling and severe impairment is rated 40 percent disabling.  For complete paralysis, a 60 percent rating is assigned.  For the major limb, moderate impairment is rated 30 percent disabling and severe impairment is rated 50 percent disabling.  For complete paralysis, a 70 percent rating is assigned.  38 C.F.R. § 4.124a, DCs 8515, 8615, 8715.

Records show the Veteran is right-hand dominant, and therefore his right arm is the major limb.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  See "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  Id. 

The words "mild," "moderate" and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of such terminology by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

First, the Board notes that separate compensable ratings are not warranted prior to February 5, 2013.  During a VA examination in August 2002, the Veteran reported that he occasionally developed tingling and numbness in the fingers, but that it was not a chronic problem.  On examination, strength and sensation were intact.  An additional VA examination in September 2008 specifically noted that there was no clinical evidence of diabetic neuropathy.  During an October 2009 VA examination, the Veteran reported no numbness, tingling, or neuropathy.

VA records from December 2004, August 2008, October 2009, and November 2010 also generally show findings of normal motor strength and sensation.

From February 5, 2013, ratings higher than 10 percent are not warranted.  A January 2014 VA examination noted mild numbness and diminished reflexes in the triceps and brachioradialis.  Sensation was decreased in the bilateral hands.  The examiner diagnosed mild neuropathy.  Strength was otherwise normal, and there were no trophic changes.

Similar findings were recorded during a July 2015 VA examination, with findings of mild paresthesias and numbness, and diminished sensation in the hands and fingers.  Strength and reflexes were normal, and the examiner again diagnosed mild neuropathy.

Collectively, these findings are consistent with the currently assigned 10 percent ratings.  Diminished reflexes and reduced sensation are generally consistent with "mild" incomplete paralysis, particularly when viewed alongside findings of normal motor strength.  Though not dispositive, the Board also notes that the VA examiners from this period diagnosed "mild" symptomatology and "mild" neuropathy overall.  Therefore, "moderate" incomplete paralysis has not been demonstrated and higher ratings are not warranted for this period.


2.  Lower Extremity Peripheral Neuropathy

The Veteran was granted separate 10 percent ratings for peripheral neuropathy of the left and right lower extremities effective from February 5, 2013, under DC 8520.  From July 23, 2015, 40 percent ratings were assigned for each leg.

DC 8520 provides that mild incomplete paralysis is rated as 10 percent disabling; moderate incomplete paralysis is rated as 20 percent disabling; moderately severe incomplete paralysis is rated as 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated as 60 percent disabling.  Complete neuralgia of the sciatic nerve (the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost), is rated 80 percent disabling.  38 C.F.R. § 4.124a, DC 8520.

First, the Board notes that separate compensable ratings are not warranted prior to February 5, 2013.  During a VA examination in August 2002, the Veteran reported that he occasionally developed tingling and numbness in the toes, but that it was not a chronic problem.  On examination, strength and sensation were intact.  An additional VA examination in September 2008 specifically noted that there was no clinical evidence of diabetic neuropathy.  During an October 2009 VA examination, the Veteran reported no numbness, tingling, or neuropathy.

VA records from December 2004, August 2008, October 2009, and November 2010 also generally show findings of normal motor strength and sensation.

From February 5, 2013, to July 22, 2015, ratings higher than 10 percent are not warranted.  Ratings higher than 40 percent from July 23, 2015, are also not warranted.  A January 2014 VA examination noted decreased sensation in the bilateral lower legs and feet.  However, strength and reflexes were normal, and no trophic changes were present.  The examiner noted mild intermittent pain, paresthesias, and numbness, and an overall finding of mild neuropathy.

A July 2015 VA examination noted decreased reflexes and decreased sensation in the bilateral lower legs and feet.  However, no trophic changes were present and strength was normal.  The examiner noted mild intermittent pain, paresthesias, and numbness, and mild overall neuropathy.

Collectively, these findings are consistent with mild incomplete paralysis of the sciatic nerve.  Decreased sensation and reflexes are generally consistent with "mild" incomplete paralysis, particularly when viewed alongside findings of normal motor strength.  Though not dispositive, the Board also notes that the VA examiners from this period diagnosed "mild" symptomatology and "mild" neuropathy overall.  Therefore, "moderate" incomplete paralysis has not been demonstrated and ratings higher than 10 percent are not warranted prior to July 23, 2015, and ratings higher than 40 percent are not warranted from that date.

3.  Chronic Kidney Disease

The Veteran was granted a separate 60 percent rating for chronic kidney disease from September 19, 2009, and a 100 percent rating as of April 8, 2015, under DC 7530.  Because the 100 percent rating is the maximum available, the Board's inquiry will only address a rating prior to April 8, 2015.

DC 7530 addresses chronic renal disease, and is rated under renal dysfunction.  Renal dysfunction manifested by constant albuminuria or recurring with hyaline and granular casts or red blood cells; or hypertension at least 10 percent under Diagnostic Code (where hypertension is manifested by diastolic pressure is predominantly 100 or more, or systolic pressure predominantly 160 or more, or where there is a history of diastolic pressure predominantly 100 or more and continuous medication is required for control), is to be assigned a 30 percent rating.  

Renal dysfunction manifested by constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101 (hypertension is manifested by diastolic pressure that is predominantly 120 or more), is to be assigned a 60 percent rating. 

Renal dysfunction with persistent edema and albuminuria with BUN 40 to 80 mg%; or, creatinine 4 to 8 mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion warrants an 80 percent rating.  Renal dysfunction requiring regular dialysis or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent rating.  38 C.F.R. § 4.115a.

Prior to September 19, 2009, a separate rating is not warranted.  There are no specific findings of chronic kidney disease associated with the Veteran's diabetes during this period.  Indeed, VA records dated December 2004 specifically noted the absence of any nephropathy.  

From September 19, 2009, to March 11, 2014, a rating higher than 60 percent is not warranted.  At least 9 tests conducted over the course of that time period show that BUN never exceeded 40 mg%, and creatinine never exceeded 4 mg%.  Treatment records also do not document any lethargy, weakness, anorexia, weight loss, or limitation of exertion attributable to the Veteran's kidney condition.

From March 11, 2014, an 80 percent rating is warranted.  The VA examination conducted on that date noted persistent proteinuria, as well as a BUN of 41 mg%.  Although no edema was present, these findings otherwise correspond to the criteria for the higher 80 percent rating.  A higher 100 percent rating is not appropriate, however, as the Veteran's BUN (41 mg%) and creatinine (2.5 mg%) are not consistent with the criteria for such a rating, and the evidence does not otherwise demonstrate marked decrease in organ function.

D.  Extraschedular Consideration

The Board has also considered whether an extraschedular rating is appropriate.  If an exceptional case arises where a rating based on the disability rating schedule is found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).

However, an extraschedular analysis is not required in every case.  When extraschedular consideration is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  See also Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances to raise the extraschedular issue).

The Veteran has not raised the issue of an extraschedular rating, and for the reasons discussed above, there is no indication that his diabetes or associated complications result in any symptoms not contemplated by the rating schedule.  That is, his restricted diet and insulin treatment for his diabetes are all encompassed within DC 7913.  The visual impairment from his retinopathy is adequately covered by DC 6080.  The neurologic symptoms from his neuropathy are broadly covered under DCs 8715 and 8520.  The criteria for renal dysfunction address impairment from chronic kidney disease.  There is no indication that the Veteran's disabilities result in any symptoms that fall so far outside the rating schedule as to render its application inadequate.  Therefore, no further discussion of an extraschedular rating is required.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, there are no additional symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

II.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In cases where service connection has been granted and an initial disability rating has been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering the applicable notice requirements moot because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 556 U.S. 396 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's diabetes and associated complications.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran also had hearings before the Board.  Those hearings were appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).



ORDER

An initial rating higher than 20 percent for diabetes mellitus is denied.

Prior to August 21, 2008, a separate 20 percent rating for cataracts and diabetic retinopathy is granted.

From August 21, 2008, to May 31, 2012, a separate 10 percent rating for cataracts and diabetic retinopathy is granted.

From March 11, 2014, to April 7, 2015, an 80 percent rating for chronic kidney disease is granted.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


